PER CURIAM.
Judgment modified, so as to grant a new trial to the defendant, upon the ground that the verdict in favor of the plaintiff was against the weight of evidence, upon payment by the defendant of the costs of the trial already had and disbursements to the date of the order, and the judgment, so far as it directs a verdict in favor of the defendant, reversed, without costs, on the authority of Dowling v. Brooklyn Heights R. R. Co. (decided August 31, 1905) 95 N. Y. Supp. 105.
WOODWARD, j., votes to reinstate the verdict in favor of the plaintiff.